         Case 5:18-cr-00227-SLP Document 65 Filed 03/05/19 Page 1 of 3



             IN THE UNITED STATES DISTRICT COURT FOR THE

                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                         )
                                                  )
                     Plaintiff,                   )
                                                  )
              -vs-                                ) No. CR-18-227-SLP
                                                  )
JOSEPH MALDONADO-PASSAGE,                         )
  a/k/a Joseph Allen Maldonado,                   )
  a/k/a Joseph Allen Schreibvogel,                )
  a/k/a “Joe Exotic,”                             )
                                                  )
                     Defendant.                   )

                     UNITED STATES’ MOTION IN LIMINE
                  REGARDING IMPEACHMENT OF WITNESSES

       The United States anticipates that Defendant may attempt to impeach the

truthfulness of government witnesses with questions regarding supposed prior crimes or

bad acts that they have committed. The United States moves the Court to issue an order in

limine preventing Defendant from attempting to do so without first establishing a good-

faith basis for the questioning outside the presence of the jury.

       Federal Rule of Evidence 608(b) provides,

       [e]xcept for a criminal conviction under Rule 609, extrinsic evidence is not
       admissible to prove specific instances of a witness’s conduct in order to
       attack or support the witness’s character for truthfulness. But the court may,
       on cross-examination, allow them to be inquired into if they are probative of
       the character for truthfulness or untruthfulness of:
              (1)    the witness; or
              (2)    another witness whose character the witness being cross-
                     examined has testified about.
         Case 5:18-cr-00227-SLP Document 65 Filed 03/05/19 Page 2 of 3



Fed.R.Evid. 608(b). Even though Defendant may cross-examine witnesses with questions

regarding specific instances of untruthful conduct, the Tenth Circuit has clearly articulated

the limits to such questioning. In United States v. Ruiz-Castro, 92 F.3d 1519 (10th Cir.

1996), the Court stated,

       [a]lthough the Sixth Amendment guarantees a criminal defendant the right to
       cross-examine witnesses, the extent of cross-examination with respect to any
       appropriate subject is within the sound discretion of the trial court.

       ...

              [C]ourts require a “good faith” basis before permitting a party to cross
       examine regarding prior bad acts. While the purpose of cross-examination is
       to impeach the credibility of a witness, the basis for the impeachment cannot
       be speculation and innuendo with no evidentiary foundation. The general rule
       in such situations is that the questioner must be in possession of some facts
       which support a genuine belief that the witness committed the offense or the
       degrading act to which the questioning relates.

Id. at 1528–29 (internal citations and quotation marks omitted) (holding that the court did

not abuse its discretion in limiting the cross examination of witnesses because defendants

failed to provide any evidentiary foundation that could have provided the court with a

genuine belief that the witness was convicted for drug transactions in Mexico or that he

had made any fraudulent or false statements), overruled on other grounds by United States

v. Flowers, 441 F.3d 900 (10th Cir. 2006). See also United States v. McGirr, 660 F. App’x

685, 689 (10th Cir. 2016) (agreeing with the district court that defendant lacked a good-

faith basis to impeach case agent with a letter making accusations against the agent). The

case law indicates that the “good faith basis” for such questioning should be something

more substantial than the mere averment of the Defendant.

       Assuming the Defendant can establish a good-faith basis for a specific line of

                                             2
         Case 5:18-cr-00227-SLP Document 65 Filed 03/05/19 Page 3 of 3



questioning attacking the truthfulness of a government witness with specific instances of

conduct, the government reserves the right to object to such line of questioning on the basis

that it may be irrelevant, prejudicial, confusing, misleading, and a waste of the jury’s time,

pursuant to Federal Rules of Evidence 401 and 403.

                                         Respectfully submitted,

                                         ROBERT J. TROESTER
                                         First Assistant United States Attorney

                                         s/Amanda Green
                                         AMANDA GREEN
                                         Assistant U.S. Attorney
                                         OBA No. 19876
                                         210 W. Park Avenue, Suite 400
                                         Oklahoma City, Oklahoma 73102
                                         (405) 553-8700 (Office)
                                         (405) 553-8888 (Fax)
                                         Amanda.green@usdoj.gov




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of March, 2019, I electronically transmitted this
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice
of Electronic Filing to the following ECF registrants:

       Assistant Federal Public Defenders:
       William P. Earley
       Kyle E. Wackenheim

                                                  s/Amanda Green
                                                  AMANDA GREEN




                                              3
